



Exhibit 10(b)






wfclogo.jpg [wfclogo.jpg]WELLS FARGO BONUS PLAN










































































The Plan is amended and restated effective January 1, 2017 and supersedes the
Wells Fargo Bonus Plan originally effective January 1, 2000, subsequently
clarified effective January 1, 2004 and January 1, 2006, amended and restated
effective January 1, 2008, amended effective January 1, 2009, amended effective
January 1, 2010, amended effective January 1, 2011, and amended effective
January 1, 2015. Participants, incentive opportunities and Performance Measures
shall be identified annually.



Page 1 of 9 pages

--------------------------------------------------------------------------------





PURPOSE OF THE PLAN


The purpose of the Wells Fargo Bonus Plan (the “Plan”) is to motivate a select
group of management, supervisory and individual contributors to achieve superior
results for Wells Fargo & Company and its subsidiaries (“Wells Fargo”). The Plan
is a discretionary incentive plan designed to provide Participants with
incentive compensation opportunities that focus on individual accountability for
appropriate risk management and full compliance with applicable laws and
regulations, as well as individual and team contributions through the
measurement of meaningful performance objectives that are consistent with Wells
Fargo’s corporate and business unit objectives.


The determination and payment of any incentive Award under the Plan is subject
to the conditions and restrictions imposed under any applicable law, rules and
regulations. A Participant’s rights to or receipt of compensation under the Plan
may be limited, modified, cancelled or recovered to ensure compliance with all
such applicable laws, rules, regulations and guidance that may be issued from
time to time. In addition, the Plan Administrator and/or Wells Fargo (subject to
the authority of the Human Resources Committee of Wells Fargo & Company’s Board
of Directors (the “HRC”)) has full discretionary authority to adjust or amend a
Participant’s incentive opportunity or recommended payout under the Plan at any
time.


This document is comprised of four sections:


1.
Plan Eligibility

2.
Incentive Components

3.
Plan Administration

4.
Appendix A



For questions related to this document, policies or the administration of the
Plan, please contact your Human Resources representative.


    
PLAN ELIGIBILITY


A.    Plan Eligibility


Wells Fargo management, supervisors, individual contributors and other groups of
team members who are in a position to control or influence business results are
eligible to participate in the Plan (“Participants”). Business unit managers, in
consultation with their Human Resources partners, are responsible for
identifying Participants within their business units who are eligible to
participate in the Plan.


A Participant must have actively worked for at least three calendar months in an
incentive-eligible position during the Plan Year. In addition, the Participant’s
performance must have contributed towards the achievement of some or all of the
Participant’s Performance Objectives. To be counted as "months worked," the
Participant must be in an incentive-eligible job on or before the 15th of the
month.


A Plan Participant must be employed by Wells Fargo as of the Award payment date
in order to be eligible to be considered for a discretionary Award under the
Plan, unless otherwise noted


Page 2 of 9 pages

--------------------------------------------------------------------------------





below. Exceptions may be made if the termination is a result of the
Participant’s retirement, death, corporate transactions, or a qualifying event
under the Wells Fargo & Company Salary Continuation Pay Plan as set forth in the
leave of absence or death or retirement policies in the Plan Administration
section.


B.
Plan Funding



A determination by the HRC that a bonus pool will be funded and Award payouts
will occur under the Plan based on its evaluation of Wells Fargo’s performance.


C.    Award Qualifiers.


In furtherance of the purpose of this Plan and consistent with the expectations
of Participants in their day-to-day job duties, to be considered for a
discretionary incentive under this Plan, the Participant is expected to meet the
following Award Qualifiers:


1.
A Participant is expected to meet the following objectives related to Risk and
Compliance:



a.
Effectively manage all risk associated with their position as set forth in Wells
Fargo’s Risk Management Accountability Policy (located in Wells Fargo’s Team
Member Handbook) and other policies and procedures applicable to the Participant
in the Participant’s role, including, but not limited to, credit, market,
financial crimes, compliance, conduct, reputational and operational risks, as
applicable;1



b.
Fulfill all risk management and compliance requirements (including, but not
limited to, training requirements) that accompany Participant’s
responsibilities;2 and



c.
Operate in compliance with all applicable laws, regulations, policies and
procedures applicable to Participant’s position and job responsibilities.3



2.
A Participant is expected to comply with Wells Fargo’s other employment policies
and procedures including, but not limited to, the Code of Ethics and Business
Conduct and the Information Security Policy (located on Teamworks).



Failure to meet all Award Qualifiers may result in a downward adjustment to, or
elimination of, an Award opportunity as determined by the Plan Administrator,
regardless of meeting individual Performance Objectives. In addition, a
Participant’s Award opportunity under the Plan may be adjusted or denied if the
team member has been on or received a formal warning

1 If a Participant has a question about the policies and procedures applicable
to his/her role, the Participant should promptly contact his/her manager or
Human Resources representative to understand where the Participant can find
his/her group’s policies and procedures.
2 See footnote 1 above.
3 See footnote 1 above.


Page 3 of 9 pages

--------------------------------------------------------------------------------





or been on final notice of corrective action during the Plan Year. Additional
performance adjustment and/or forfeitures may be made to any deferred awards for
a Participant.


Business unit managers should work with their Human Resources representative to
identify any other Disqualifying Factors that may impact a Participant’s
eligibility under the Plan.




INCENTIVE COMPONENTS


Awards under the Plan are made in the sole and absolute discretion of Wells
Fargo and the Plan Administrator, with recommendations from business unit
managers and approvals from senior management. There is no guarantee that an
incentive of any amount will be awarded to any Participant. To the extent an
incentive may be payable, incentive recommendations should be consistent with
the following guidelines:


A.
Incentive Opportunity Range



The Incentive Opportunity Range is the range of possible payout amounts that may
be made without the approval of the Head of Wells Fargo Enterprise HR Consulting
and the Operating Committee Member for the Participant’s line of business, or
the Plan Administrator, as described below. Target award amounts are predefined
by role, taking into consideration applicable regulatory and business practices.
The Incentive Opportunity Range is generally up to 150% of the target award
amount (the “Top of Range”). The threshold amount of an award is 50% of target;
however, a Participant’s business unit manager may exercise discretion to pay
below threshold. The range and threshold amounts do not guarantee an award in
any amount or that any award will be made.


B.
Award Determination and Payout

The Performance Objective ratings are evaluated to determine the final incentive
recommendation, subject to the Award Qualifiers and other terms of the Plan.


Performance shall be evaluated as soon as practicable following completion of
the Plan Year by the Participant’s business unit manager and/or any other
manager responsible for reviewing incentive recommendations in the Participant’s
business unit. Lines of business are allocated incentive compensation pools used
as guidelines to determine the appropriate amount of aggregate incentive
compensation that should be paid at the business level. Establishment of the
pool is not a guarantee that Awards will be paid to Participants nor does it
guarantee the amount of any Award payable to Participants. Since Awards under
the Plan are discretionary, lines of business may pay out all or a portion of
their allocated pools, subject to the terms and conditions of the Plan.


All Awards under the Plan are subject to the following guidelines:


•
Performance related to each Performance Objective is evaluated following the end
of the Plan Year. Provided the Award Qualifiers and other terms of the Plan have
been met, the Participant’s manager evaluates the Participant’s performance and
provides an incentive recommendation. The incentive recommendation should be
within the Incentive Opportunity Range identified for the Participant’s
position, unless further approvals are received as described below.



Page 4 of 9 pages

--------------------------------------------------------------------------------





 
•
Incentive Awards will be paid no later than March 15th of the calendar year
following the end of the Plan Year.



•
Awards may be paid in the form of short-term cash or long-term awards (cash or
equity), or a combination thereof, in the HRC’s discretion and may be adjusted
to match the time horizon of risk outcomes. To the extent the HRC directs the
Company to pay all or a portion of an award in the form of an equity-based award
under the Wells Fargo & Company Long-Term Incentive Compensation Plan (the
“LTICP”), the equity-based award will in all cases be conditioned upon and
subject to the approval of the HRC and be subject to such terms and conditions
as approved by the HRC in accordance with the provisions of the LTICP and
reflected in the applicable award agreement. To the extent all or a portion of
an Award will be paid in long-term cash, the long-term cash award will be made
under the terms of the Wells Fargo & Company Long-Term Cash Award Plan (the
“LTCAP”). The terms of awards under the LTCAP will be reflected in the
applicable award agreement.



All Awards under the Plan are subject to the following approval requirements:


•
Operating Committee Members who head a line of business must approve the
aggregate value of Incentive Awards for that business. Without limiting the
discretion of Wells Fargo or the Plan Administrator, a Participant’s incentive
recommendation may be increased by up to 15% over the Top of Range (i.e.,
generally up to 172.5% of target), on a discretionary basis by the Participant’s
business unit manager, subject to the Participant’s Incentive Award being
approved by the Operating Committee Member for the Participant’s line of
business and the Head of Wells Fargo Enterprise HR Consulting. In no event may
an award exceed 15% over the Top of Range unless approved by the Plan
Administrator. Notwithstanding the foregoing, Awards to Operating Committee
Members are subject to the approval of the HRC.



PLAN ADMINISTRATION


A.
Plan Administrator



The Plan Administrator is the Director of Human Resources of Wells Fargo &
Company. The Plan Administrator has full discretionary authority to administer
and interpret the Plan and may, at any time, delegate to personnel of Wells
Fargo such responsibilities as he or she considers appropriate to facilitate the
day-to-day administration of the Plan. The Plan Administrator also has the full
discretionary authority to adjust or amend a Participant’s incentive opportunity
or recommended Award under the Plan at any time subject to the authority of the
HRC to adjust Awards as described herein.


Plan commitments or interpretations (oral or written) by anyone other than the
Plan Administrator or one of his/her delegates are invalid and will have no
force or effect upon the policies and procedures set forth in this Plan.




Page 5 of 9 pages

--------------------------------------------------------------------------------





B.
Plan Year



Participant performance is measured and financial records are kept on a “Plan
Year” basis. The Plan Year is the 12-month period beginning each January 1 and
ending on the following December 31, unless the Plan is modified, suspended or
terminated.


C.
Disputes



If a Participant has a dispute regarding his/her incentive Award under the Plan,
the Participant should attempt to resolve the dispute with the manager of
his/her business unit. If this is not successful, the Participant should prepare
a written request for review addressed to a Human Resources representative. The
request for review should include any facts supporting the Participant’s request
as well as any issues or comments the Participant deems pertinent. The Human
Resources representative will send the Participant a written response
documenting the outcome of this review in writing no later than 60 days
following the date of the Participant’s written request. (If additional time is
necessary, the Participant shall be notified in writing.) The determination of
this request shall be final and conclusive upon all persons.


D.
Amendment or Termination



The Board of Directors of Wells Fargo & Company or the HRC may amend, suspend or
terminate the Plan or any incentive opportunity or Award recommendation at any
time, for any reason; the Company’s President, any Vice Chairman, the Chief
Administrative Officer, the Director of Human Resources may amend, suspend or
terminate any incentive opportunity or Award recommendation, other than those
related to executive officers of Wells Fargo & Company, at any time, for any
reason. Action taken on behalf of the Company may be taken by the Chairman,
President, Chief Administrative Officer, Director of Human Resources, Head of
Wells Fargo Enterprise HR Consulting or Director of Compensation and Benefits.


E.
Leaves of Absence



Incentive recommendations under the Plan may be pro-rated for Participants who
go on a leave of absence provided the terms and conditions of the Plan have been
satisfied, the Participant actively worked at least three months during the Plan
Year and the Participant’s performance contributed towards the achievement of
some or all of the Participant’s Performance Objectives. (See Section K:
Pro-Rata Incentive Recommendations below.) If a Participant’s performance during
the Plan Year contributed towards the achievement of all of the Participant’s
Performance Objectives, the Participant’s incentive recommendation should be
evaluated as if the Participant had not gone on leave. Business units should
apply these criteria consistently to all Participants.


F.
Changes in Employment Status



1.
Employees (i) hired or (ii) transferred to a position that is bonus-eligible
following a promotion from a non-bonus-eligible position, after the beginning of
the Plan Year may be eligible to participate in the Plan, provided they meet all
other Participant requirements as described in the Plan. Performance Objectives
should be designed accordingly. To be eligible for any Award under the Plan, a
Participant must have assigned Performance Objectives and an evaluation of
performance on these objectives completed by the manager. Awards may be



Page 6 of 9 pages

--------------------------------------------------------------------------------





pro-rated based on the number of calendar months the Participant participates in
the Plan during the Plan Year. (See Section K: Pro-Rata Incentive
Recommendations below.)


2.
If, during the Plan Year, a Participant transfers to another business unit or
receives a promotion to a new incentive-eligible position within Wells Fargo,
the former and latter business unit managers should work together to determine
whether the Participant met some or all of the Performance Objectives prior to
the transfer or promotion and the terms and conditions of the Plan have been
satisfied. Awards, if any, will be determined following the end of the Plan Year
on the same schedule as other Awards under the Plan.



3.
If during the Plan Year, a Participant transfers between two bonus eligible
positions, managers should consider the Award opportunity for each position and
the time in those positions when determining the year-end Award.

 
G.
Retirement, Displacement, Death or Corporate Transaction



In the event of a Participant’s death or retirement during the Plan Year, a
Participant may be considered for a pro-rated incentive award provided the
Participant actively worked for at least three months during the Plan Year, met
some or all of the Participant’s Performance Objectives, and the terms and
conditions of the Plan have been satisfied. See Section K: Pro-Rata Incentive
Recommendations below.


Participants who receive notice of a qualifying event under the Wells Fargo &
Company Salary Continuation Pay Plan and whose positions are eliminated before
the end of the Plan Year, may be considered for a pro-rata Award provided the
Participant’s performance during the Plan Year contributed towards the
achievement of some or all of the Participant’s Performance Objectives. (See
Section K: Pro-Rata Incentive Recommendations below.) The Notice Period (as
defined by that plan) should be considered in determining whether the
Participant satisfies the three-month “actively at work” requirement and should
also be considered when determining the pro-ration of the award. Award
recommendations will be determined following the end of the Plan Year and are
subject to the other terms and conditions of the Plan.


In the event of an involuntary termination due to a corporate transaction prior
to the payment date a Participant may be considered for a pro-rata incentive
award provided the Participant actively worked for at least three months during
the Plan Year, met some or all of the Participant’s Performance Objectives, and
the terms and conditions of the Plan have been satisfied. (See Section K:
Pro-Rata Incentive Recommendations below.)


H.
Withholding Taxes



Wells Fargo shall deduct from all payments under the Plan an amount necessary to
satisfy federal, state or local tax withholding requirements.
    
I.
Not an Employment Contract



The Plan is not an employment contract and participation in the Plan does not
alter a Participant’s at-will employment relationship with Wells Fargo. Both the
Participant and Wells Fargo are free to terminate their employment relationship
at any time for any reason. No rights in the Plan may


Page 7 of 9 pages

--------------------------------------------------------------------------------





be claimed by any person whether or not he/she is selected to participate in the
Plan. No person shall acquire any right to an accounting or to examine the books
or the affairs of Wells Fargo.


J.
Assignment



No Participant shall have any right or power to pledge or assign any rights,
privileges, or incentive awards provided for under the Plan.


K.
Pro-Rata Incentive Awards



Incentive recommendations for pro-rata awards described in this Plan are
determined based on the number of calendar months the Participant worked during
the Plan Year. For purposes of this calculation, Participants who work through
the 15th of a calendar month will receive credit for the entire month.


L.
Code of Conduct



Violation of the terms or the spirit of the Plan and/or Wells Fargo’s Code of
Ethics and Business Conduct by the Participant and/or the Participant’s
supervisor, or other serious misconduct (including, but not limited to, gaming
which is more fully discussed below), are grounds for disciplinary action,
including disqualification from further participation in the Plan (including
awards payable under the terms of the Plan) and/or immediate termination of
employment.


Participants are expected to adhere to ethical and honest business practices. A
Participant who violates the spirit of the Plan by “gaming” the system becomes
immediately ineligible to participate in the Plan. “Gaming” is the manipulation
and/or misrepresentation of sales or sales reporting in order to receive or
attempt to receive compensation, or to meet or attempt to meet goals.


N. Internal Revenue Code Section 409A


To the extent that an award is paid in cash under the Plan, Wells Fargo intends
such award to qualify as a short-term deferral exempt from the requirements of
Internal Revenue Code Section 409A. In the event an award payable under the Plan
does not qualify for treatment as an exempt short-term deferral, such amount
will be paid in a manner that will satisfy the requirements of Internal Revenue
Code Section 409A and applicable guidance thereunder.








Page 8 of 9 pages

--------------------------------------------------------------------------------





APPENDIX A




CRD IV Identified Staff and AIFMD/UCITS Identified Staff Participants


If a Participant is CRD IV Identified Staff or AIFMD/UCITS Identified Staff, the
Participant’s eligibility for an incentive will be governed by, and subject to,
the terms and conditions of the Plan, and any other conditions and restrictions
imposed under any applicable law, rules and regulations. The form of any
incentive awarded under the Plan and payout terms and conditions will be
governed by the Identified Staff Incentive Payout Structure, a document that
supplements the Plan and only applies to incentive awards granted to CRDIV
Identified Staff and AIFMD/UCITS Identified Staff Participants.


A.
Definitions



For purposes of this Appendix A, the following definitions shall apply:


1.
CRD IV means Directive 2013/36/EU of the European Parliament and the Council of
26 June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms and amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.



2.
AIFMD means Directive 2011/61/EU of the European Parliament and of the Council
of 8 June 2011 on Alternative Investment Fund Managers and amending Directives
2003/41/EC and 2009/65/EC and Regulations (EC) No 1060/2009 and (EU) No
1095/2010.



3.
UCITS means Directive 2009/65/EC on the coordination of laws, regulations and
administrative provisions relating to undertakings for collective investment in
transferable securities and amending Directive 2014/91/EU.



4.
CRD IV Identified Staff means all Code Staff and any other Participants who have
been classified as Identified Staff for the purposes of CRD IV.



5.
AIFMD/UCITS Identified Staff means all Participants who have been classified as
Identified Staff for the purposes of AIFMD and/or UCITS.





Page 9 of 9 pages